Per Curiam.

The competency of a witness to testify, or of a party to make an affidavit, cannot be attacked in this collateral way. He has no opportunity for reply or explanation. It may be, that the plaintiff can so explain his views upon the subject of his belief, as to bring himself within the rules of law, and his affidavit cannot be excluded in this manner, nor he himself be thus attacked. The motion must be denied.
The defendant then shewed, that he had been led to make the application by the plaintiff’s own declarations, he having asserted that his residence was in the kingdom of Spain, and not in New-York. The Court were still of opinion, that the motion must be denied, but decided that the plaintiff should pay the costs of the application, as he had, by his own declarations, induced the defendant to make it.

Motion denied, but the plaintiff to pay costs.

[F. B. Cutting, atty. for the plff. A. Williams, atty. for the deft.]